Citation Nr: 1227187	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tonsil, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel 

INTRODUCTION

The Veteran had active service from April 1969 to April 1971, to include service in the Republic of Vietnam.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO).

The Veteran's claim was previously before the Board in February 2011 and remanded at that time to afford the Veteran the opportunity to testify before the Board.  The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and held in April 2011.  The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) and the hearing transcript is of record.  


FINDING OF FACT

The Veteran's currently diagnosed squamous cell carcinoma of the right tonsil is related to service.  


CONCLUSION OF LAW

Squamous cell carcinoma of the right tonsil was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303(2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting in full the issue of entitlement to service connection for squamous cell carcinoma of the right tonsil.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that his currently diagnosed squamous cell carcinoma is related to his period of active military service, to include as due to exposure to Agent Orange.  See statements dated February 2006, April 2008, and May 2009.  For the purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during this service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

Certain diseases and certain types of cancers may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. 
§§ 3.307, 3.309(e).  Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam War Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e) must be of record.

Even if the Veteran is not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran was not precluded under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act from establishing service connection with proof of direct actual causation).  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  

Service connection for certain disabilities, including tumors, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. 3.303(d).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service treatment records associated with the claims file are negative for a diagnosis of or treatment for squamous cell carcinoma of the right tonsil.  There is also no evidence of such within one year after discharge from service.

The first pertinent post-service evidence of record is dated in December 2005, several decades after discharge from service.  The Veteran presented to R.F., M.D. for evaluation of an enlarged tonsil.  The Veteran's past social history was significant for smoking, but the Veteran quit approximately 20 years prior to this episode of care.  The diagnosis was right tonsillar hypertrophy.  A right tonsillar biopsy was interpreted to show evidence of squamous cell carcinoma.  The Veteran subsequently underwent a course of chemotherapy and radiation.  

In June 2006, Dr. F. submitted a statement in support of the Veteran's claim.  Specifically, Dr. F. noted that the Veteran was exposed to Agent Orange in service and subsequently developed squamous cell carcinoma of the right tonsil.  Dr. F. acknowledged that the Veteran was a smoker in the past, but noted that he had not smoked in over 20 years and did not drink alcohol.  Dr. F. expressed the opinion that the Veteran's exposure to Agent Orange contributed to the development of tonsillar carcinoma.  Dr. F. also described the Veteran's other risk factors for the development of this type of cancer as "minimal to nonexistent."  

Associated with the claims file is an article about oral squamous cell carcinoma.  The article identified smoking and alcohol consumption as the main risk factors for the development of this type of cancer.  Also included in the claims file are several buddy statements from W.W., C.S., and J.R. dated April 2008.  The authors of these statements indicated that they served with the Veteran in Vietnam and were exposed to Agent Orange.  Additionally, the authors stated that several of the soldiers in their platoon were later diagnosed with a variety of cancers, including throat cancer and lymphoma.  The authors attributed the development of these cancers to Agent Orange exposure in service.

Dr. F. submitted another statement in support of the Veteran's claim dated in January 2008.  In particular, Dr. F. indicated that the Veteran's tonsillar carcinoma was possibly related to his exposure to Agent Orange while stationed in Vietnam.  In support of this contention, Dr. F. stated the Agent Orange was known to cause malignancies in the upper airway (and Dr. F. included the tonsil as part of the upper airway).      

The Veteran testified before the undersigned in April 2011.  Specifically, the Veteran stated that his currently diagnosed squamous cell carcinoma of the right tonsil was related to service, to include exposure to Agent Orange.  The Veteran acknowledged a past history of cigarette smoking and alcohol consumption, but stated that he was abstinent from these activities for several decades.  

The Veteran's service personnel records show that he had active service in the Republic of Vietnam from September 1969 to September 1970.  Therefore, exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Squamous cell carcinoma of the right tonsil is not a disease found to have a scientific relationship such that it can be presumed that exposure to herbicides used in Vietnam during the Vietnam Era is a cause of the disease.  See 38 C.F.R. 
§ 3.309(e).  Although the Veteran is not entitled to a regulatory presumption of service connection for squamous cell carcinoma of the right tonsil, the claim must be reviewed to determine if service connection can be established on a direct basis. 

The diagnosis of squamous cell carcinoma of the right tonsil is not in dispute.  Dr. F., in a June 2006 statement, attributed the Veteran's squamous cell carcinoma of the right tonsil to his period of active military service, to include exposure to Agent Orange.  The Board finds this statement to be highly probative evidence on the issue of service connection for squamous cell carcinoma of the right tonsil.  In reaching this conclusion, Dr. F. relied on professional training and specialized expertise, as well as an interview with and examination of the Veteran.  Furthermore, Dr. F. addressed and dismissed the Veteran's other risk factors for the development of this type of cancer.  Moreover, there is no competent evidence of record to refute this conclusion.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for squamous cell carcinoma of the right tonsil is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for squamous cell carcinoma of right tonsil is granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


